Dismissed and Memorandum Opinion filed August 28, 2008







Dismissed
and Memorandum Opinion filed August 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00309-CV
____________
 
LILLIE EBERTING, INDIVIDUALLY AND
AS ADMINISTRATOR 
OF THE ESTATE OF JERRY DEAVER, II,
DECEASED, 
AND JERRY DEAVER, SR., Appellants
 
V.
 
BAKER/MO SERVICES, INC. D/B/A/ BAKER ENERGY AND 
MICHAEL BAKER CORPORATION, Appellees
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-09538
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 8, 2008.  On August 13, 2008,
appellants filed an agreed motion to dismiss the appeal in order to effectuate
a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM




 
Judgment rendered and Memorandum Opinion filed August
28, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.